LAND, J.
Defendants and appellees have moved to dismiss the appeal herein on the following grounds:
That the appeal was made returnable on January 19, 1914, and the appellants, on January 19, 1914, obtained an order for an extension of ten days, that is, until January SO, 1914, and that the transcript was not filed *332until January 31, 1914. The order reads as follows:
“It is ordered by the court that the return day for filing said transcript in this court be extended to the 30th day of January, 1914.”
The transcript was filed in this court on January 31, 1914.
There can be no question that the additional time granted for the filing of the transcript expired on January 30, 1914.
And it is a well-settled rule of practice in civil cases that where the delay for the return of an appeal has been extended, and the transcript has not been filed in the Supreme Court on or before the return day, the appeal will be dismissed. Richardson v. Cobb, 130 La. 203, 57 South. 889.
Appeal dismissed.